

115 HR 6656 IH: Start Allocating Funds Efficiently to States Act
U.S. House of Representatives
2018-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6656IN THE HOUSE OF REPRESENTATIVESAugust 3, 2018Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to adjust the formula allocation
			 under the Edward Byrne Memorial Justice Assistance Grant Program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Start Allocating Funds Efficiently to States Act. 2.Formula allocation under the Edward Byrne Memorial Justice Assistance Grant ProgramSection 505(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156(a)(1)) is amended—
 (1)in subparagraph (A), by striking 50 percent and inserting 30 percent; and (2)in subparagraph (B), by striking 50 percent and inserting 70 percent.
			